         Case 1:19-cv-09579-BCM Document 95 Filed 08/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                             8/16/21
 DUQUE FALLON, et al.,
                Plaintiffs,                           19-CV-9579 (BCM)
        -against-                                     ORDER
 18 GREENWICH AVENUE, LLC, et al.,
                Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The Court has received and reviewed the parties' joint letter dated August 5, 2021 (Joint

Ltr.) (Dkt. No. 93), seeking approval of their Settlement Agreement and General Release

(Agreement) (Dkt. No. 93-1) pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199

(2d Cir. 2015). The Agreement requires defendants 18 Greenwich Avenue, LLC d/b/a Rosemary's

(Rosemary's) and Carlos Suarez (Suarez) to pay a total of $110,000.00 to plaintiffs Duque Fallon

(a/k/a Fallon Duque), Edgar Rolando Gutierrez Lopez (a/k/a Edgar Rolando), Eutiquio Leon

Garcia, Hugo Alejandro Gallardo, Jose Garcia, Gilberto Lucas Tolentino, Josue Mezarina, and

Salvador Sanabria, and their attorneys, in full settlement of their claims under the Fair Labor

Standards Act, 29 U.S.C. § 201 et seq. (FLSA) and the New York Labor Law (NYLL). Ag. ¶ 3.

The proposed award of attorneys' fees and costs will be $36,666.67, which is one-third of the

gross settlement amount. Id. ¶ 3(a). The remaining funds, in the amount of $73,333.33, will be

allocated among the eight plaintiffs in proportion to their counsel's estimation of each plaintiff's

maximum recoverable damages, totaling $268,876.60. Id. ¶ 3(b); see also Joint Ltr. at 2 & Ex. B.

The settlement consideration is to be paid within 90 days after this Court approves the Agreement

and dismisses the case. Ag. ¶ 4(a).

       The Agreement contains a unilateral release limited to the wage and hour claims that were

raised or could have been raised in plaintiffs' Second Amended Complaint. Ag. ¶ 6. There is no
           Case 1:19-cv-09579-BCM Document 95 Filed 08/16/21 Page 2 of 2




confidentiality clause or no-hire provision. The parties request that the Court retain jurisdiction

"for purposes of enforcement of this Agreement." Id. ¶ 12. The Court notes that the parties reached

agreement after a settlement conference supervised by the undersigned Magistrate Judge. (Dkt.

No. 91.)

       The Court has reviewed the terms of the Agreement, including the proposed award of fees

and costs, and finds that they are fair and reasonable as required by Cheeks, 796 F.3d at 206.

Accordingly, the proposed settlement is APPROVED. The Court will retain jurisdiction for

enforcement purposes only.

       This action is hereby DISMISSED with prejudice.

       The Clerk of Court is respectfully directed to close the case.

Dated: New York, New York
       August 16, 2021                               SO ORDERED.



                                                     ________________________________
                                                     BARBARA MOSES
                                                     United States Magistrate Judge




                                                2
